Citation Nr: 1315677	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  06-03 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).  

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for chest pain.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served as a member of the Air National Guard from 1976 to 2004, including a period of active duty service from July 1976 to November 1976 and from January 2003 to April 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for the above claimed disabilities.

The Veteran provided testimony during a hearing before the Board at the RO in March 2012.  A transcript of that hearing is of record.  

The claim was remanded in July 2008, July 2010, February 2012, and June 2012 for additional development.  

The issues of entitlement to service connection for asthma and depression and entitlement to pension benefits have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for bronchitis, chest pain, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Current COPD began during service.  

2.  Current lumbar spondylosis disability began during service.  


CONCLUSIONS OF LAW

1.  COPD was incurred during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2012).

2.  Lumbar spondylosis was incurred during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

As the Board is granting service connection for COPD and a lumbar spine disability, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


COPD

The Veteran contends that he incurred COPD during his last period of active duty service following a chest infection.  

As an initial matter, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).   

In this case, the Veteran was accepted and enrolled for active duty service; however, an enlistment examination is not of record.  Therefore, the Veteran must be presumed to have been in sound condition when he began his last period of active service.  Id.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

The claims file demonstrates a current diagnosis of COPD, including upon VA examination in December 2004.  Service treatment records demonstrate continuous treatment for COPD from March 2003 until discharge in April 2003, when he was discharged due to the disability.  Post-service treatment records demonstrate that the Veteran began treatment for COPD within weeks of discharge from service and he has continued ever since.  Moreover, during May 2004 VA treatment, he reported that he had had breathing problems since service the year before.  

The Board notes that the December 2004 VA examiner failed to give an opinion regarding direct service connection and stated that it was not possible to opine regarding any pre-existing conditions.  For this reason, the VA examination constitutes non-evidence for the purpose of determining the etiology of COPD.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  

Based on the forgoing, and resolving all doubt in the Veteran's favor, the Board finds that service connection for COPD is warranted.  38 U.S.C.A. § 5107(b).


Lumbar Spine

As noted above, the Veteran is presumed to have been in sound condition when he began his last period of active duty service.  Service treatment records demonstrate that lumbar spondylosis was found upon X-ray in December 2003 and the Veteran was treated for complaints of low back pain.  A March 2004 service treatment record described the low back pain as chronic.  

Post-service treatment records demonstrate continuous treatment for low back pain since service.  The Veteran was provided with a VA examination in November 2009, where the examiner diagnosed mild lumbar spondylosis based upon X-ray.  The examiner stated that the Veteran's chronic low back disability was not caused by or a result of service.  As a rationale, the examiner stated that there was no complaint or treatment for a back injury/trauma or condition.  

Given the service treatment records noted above, the VA examination opinion was clearly based upon an inaccurate history and is, therefore, inadequate for the purpose of determining the etiology of the lumbar spine disability.  

Based on the foregoing, and resolving all doubts in the Veteran's favor, the Board finds that service connection for COPD is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for COPD is granted.  

Service connection for a lumbar spine disability, to include lumbar spondylosis, is granted.  


REMAND

As noted above, the Veteran's service as a member of the Air National Guard from 1976 to 2004, including a period of active duty service from July 1976 to November 1976 and from January 2003 to April 2004, has been verified.  A Statement of Medical Examination and Duty Status dated August 28, 1996, indicates that the Veteran was serving on active duty.  In addition, service treatment records include a physical from 2001.  The dates and type of the Veteran's service between 1976 and 2003 has not been verified and a request to the National Personnel Records Center (NPRC) has not been made.  

The Board notes that service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 
38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.

As he has reported that he incurred chronic bronchitis, chest pain, and hypertension during service, all periods of the Veteran's service must be verified and all treatment and personnel records must be obtained and associated with the claims file in accordance with 38 C.F.R. § 3.159 (2012).  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Post-service treatment records demonstrate complaints of chest pain and one notation in April 2006 that the pain may be mechanical.  Service treatment records demonstrate a notation of atypical chest pain and the Veteran contends that his chest pain began during service and has continued since.  The Veteran contends that this chest pain began following a chest infection during service and has continued since.  Therefore a VA examination is necessary to determine the etiology of any current disability that manifests by chest pain.  

Service treatment records also demonstrate a diagnosis of chronic bronchitis; however, post-service treatment records demonstrate only one notation of bronchitis but including treatment for allergic rhinitis and cold symptoms.  Therefore, a VA examination is necessary to determine whether the Veteran has current chronic bronchitis that is etiologically related to service.  

Finally, service treatment records and private treatment records demonstrate the diagnosis and treatment for essential hypertension prior to the Veteran's last period of active duty service.  Post-service treatment records demonstrate continued treatment for hypertension.  Therefore, an opinion as to whether the Veteran's hypertension had its onset during service or whether such disability represents a permanent worsening of a preexisting disability beyond the natural progression during service.  Thus, an examination is warranted to identify any chronic thoracic spine disability found on examination and to address whether such diagnosed disorder is related to service or represents a permanent worsening of a preexisting disorder during service.

The Board requests that this opportunity is taken to obtain all records on ongoing VA treatment since the records were last obtained in March 2010.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should take all necessary steps to verify the dates and types of the Veteran's service and obtain all service personnel and service treatment records in accordance with 38 C.F.R. § 3.159.  

2.  Obtain all outstanding VA medical records, including those produced since March 2010, and associate them with the paper or virtual claim file.  All efforts to obtain these records must be documented in either claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

3.  Once the above development has been completed, if service connection for chronic bronchitis cannot be granted, afford the Veteran a VA examination with a qualified physician to determine whether he has current chronic bronchitis, and if so, whether the disability is etiologically related to service.  The claims folder must be sent to the examiner for review. 

The examiner is requested to list all current pulmonary disabilities, and specifically state whether the Veteran has chronic bronchitis.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that current bronchitis had onset in service or is otherwise related to a disease or injury in service, including the reported episode of treatment for chronic bronchitis during service.  The examiner should provide a rationale for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.  If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Once the above development has been completed, if service connection for chest pains cannot be granted, afford the Veteran a VA examination with a qualified physician to determine whether he has a current disability that manifests by chest pain, and if so, whether that disability is etiologically related to service.  The claims folder must be sent to the examiner for review. 

The examiner is requested to list all current disabilities that manifest by chest pain, if any.  If such a disability is found to have existed at any time since the Veteran's discharge, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disability had onset in service or is otherwise related to a disease or injury in service, including the reported episode of atypical chest pain during service.  The examiner should provide a rationale for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.  If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  Once the above development has been completed, if service connection for hypertension cannot be granted, afford the Veteran a VA examination with a qualified physician to determine whether current hypertension is etiologically related to service.  The claims folder must be sent to the examiner for review. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that current hypertension had onset in service or is otherwise related to a disease or injury in service, including the reported episode of atypical chest pain during service.  In rendering the decision, the examiner is requested to specifically opine as to whether current hypertension clearly and unmistakably pre-existed service, and if so, whether hypertension was aggravated by the natural progression of the disability during service.  

The examiner should provide a rationale for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

6.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


